“

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

 

D&Z AUCTION RESELLERS, LLC AND CASE NO. 19-cv-01242
GUSTAVO A. MORENO PONCE
Plaintiffs,
vs. RE: COPYRIGHT INFRINGEMENT
VIOLATION OF DIGITAL MILLENNIUM
MEDI-DATA CORPORATION ET AL. ACT
CAMPUTER FRAUD AND ABUSE
Defendants.

 

MOTION FOR LEAVE TO WITHDRAW
To the Honorable Court:
Comes now co-defendant Medi-Data Corporation (“Medi-Data”), without submitting to
the jurisdiction of this court through the undersigned attorney, and respectfully states and prays:
1. The firm Block Legal LLC (“Block Legal’) and Medi-Data have
ascertained that a possible conflict of interest may arise in this case if the undersigned
attorney of the firm, continues as counsel for Medi-Data.
2. As a result, fellow Partner in Block Legal, attorney Roberto R. Blanes
Ibarra, requested permission to withdraw his appearance as legal representative, while
simultaneously Partners Legal Services, PSC, through attorney Ermesto M. Rovira
Gandara, made a Notice of Appearance for Medi-Data. (Docket 60)
3. In order to further avoid such possible conflict and any delays in the
proceedings of this case, under Rule 83(b) of this Court’s Local Rules, the undersigned

respectfully also requests permission to withdraw its appearance as legal representative of

typlento- §, 20/9

ee. bwel
Whiliuw. 4
xetwed

Medi-Data.
